Per Curiam.
The misrepresentation by an applicant for health and accident insurance as to the receipt by him of prior disability benefits is material as a matter of law. Since there is *595no issue raised as to the falsity of such representation, the defendant insurance company is entitled to summary judgment in an action for disability payments.
Order reversed, with ten dollars costs, and motion for summary judgment dismissing the complaint on the merits granted.
All concur; present, Lydon, Frankenthaler and Shientag, JJ.